Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 9:19-cv-81160-RS

 APPLE INC.,

        Plaintiff,
 v.

 CORELLIUM, LLC,

         Defendant.

  __________________________________/

  CORELLIUM’S MOTION TO FILE ITS ANSWER, AFFIRMATIVE DEFENSES, AND
                   COUNTERCLAIMS UNDER SEAL

        Pursuant to Federal Rule of Civil Procedure 26(c), Local Rules 5.4 and 7.1 of the United

 States District Court for the Southern District of Florida, and Sections 5A and 9 of the Southern

 District of Florida’s CM/ECF Administrative Procedures, Defendant Corellium, LLC

 (“Defendant” or “Corellium”) submits this Motion to File its Answer, Affirmative Defenses, and

 Counterclaims Under Seal (“Motion”), and in support thereof, states as follows:

                                   MEMORANDUM OF LAW

        Corellium files its Motion contemporaneously with a redacted version of its Answer,

 Affirmative Defenses, and Counterclaims (“Answer”) to Plaintiff Apple, Inc.’s (“Plaintiff” or

 “Apple”) Complaint and Demand for Jury Trial. As explained herein, while Corellium believes

 its Answer should be made publicly available under applicable law, it files its Motion to avoid the

 possibility of expanding this litigation (i.e., requiring more of the Court’s and the Parties’

 resources). Therefore, if the Court grants this Motion after considering the applicable factual and

 legal issues and arguments made by the Parties (if any), Corellium anticipates that it will move to

 unseal its Answer.



                                                -1-
Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 2 of 6



 I.     LEGAL STANDARD

        “Unless otherwise provided by law, Court rule, or Court order, proceedings in the United

 States District Court are public and Court filings are matters of public record.” S.D. Fla. L.R.

 5.4(a). However, this right of access is not absolute and “requires a balancing of competing

 interests.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.

 2001) (citations omitted). In determining whether to seal a document, “courts must consider,

 among other factors, ‘whether allowing access would impair court functions or harm legitimate

 privacy interests, the degree of and likelihood of injury if made public, the reliability of the

 information, whether there will be an opportunity to respond to the information, whether the

 information concerns public officials or public concerns, and the availability of a less onerous

 alternative to sealing the documents.’” Huenefeld v. Nat’l Beverage Corp., No. 16-62881-CIV,

 2017 WL 4864594, at *1 (S.D. Fla. Oct. 25, 2017) (quoting Romero v. Drummond Co., 480 F.3d

 1234, 1245 (11th Cir. 2007)).

 II.    GOOD CAUSE EXISTS FOR THE COURT TO SEAL CORELLIUM’S ANSWER
        AT THIS TIME

        In this instance, while Corellium believes that its Answer should be made publicly

 available under applicable law, certain of Corellium’s defenses and their factual predicates are

 based, at least in part, upon information the parties previously designated as confidential. On one

 hand, Corellium must disclose the information at issue to fully defend itself in this lawsuit. On

 the other hand, Corellium does not want to expand the scope of litigation by disclosing arguably

 confidential information without first obtaining permission from the Court.

        Ultimately, Corellium believes that disclosure of the information at issue will not harm

 either party’s privacy interests, will not impact the privacy interests of third parties, and is

 necessary to fully articulate Corellium’s defenses. Also, there is no question regarding the



                                                -2-
Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 3 of 6



 reliability of the information at issue and Apple will be afforded a full and fair opportunity to

 respond.

 III.   PROPOSED DURATION OF REQUESTED SEALING

        The requested duration is no longer than the time required by the Court to consider

 Corellium’s un-redacted Answer in view of applicable law and any arguments made by the parties

 with respect to unsealing Corellium’s Answer should (1) it be sealed by the Court, and (2) Apple

 oppose unsealing same.

 IV.    CONCLUSION

        Corellium respectfully requests that the Court enter the proposed Order, attached hereto,

 permitting it to file its Notice of Filing Corellium’s Answer, Affirmative Defenses, and

 Counterclaims Under Seal and ordering that the materials remain under seal until such time as the

 Court orders the materials to be unsealed.

                           LOCAL RULE 7.1(A)(3) CERTIFICATION

        Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

 Defendant conferred via telephone calls with counsel for Plaintiff on October 28, 2019, regarding

 the relief sought herein. Plaintiff does take a position on opposition at this time.

  Dated: October 28, 2019                          Respectfully submitted,


                                                   /s/ Justin B. Levine
                                                   JONATHAN VINE
                                                   Florida Bar No.: 10966
                                                   JUSTIN LEVINE
                                                   Florida Bar No.: 106463
                                                   LIZZA CONSTANTINE
                                                   Florida Bar No.: 1002945

                                                   NORTON ROSE FULBRIGHT US LLP
                                                   Counsel for Defendant Corellium, LLC
                                                   2200 Ross Ave. Suite 3600



                                                 -3-
Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 4 of 6



                                                Dallas, Texas 75201
                                                Telephone: (214) 855-8000
                                                Facsimile: (214) 855-8200
                                                Brett Govett, Pro hac vice
                                                E-mail: brett.govett@nortonrosefulbright.com
                                                Robert Greeson, Pro hac vice
                                                E-mail: robert.greeson@ nortonrosefulbright.com
                                                Jackie Baker, Pro hac vice
                                                E-mail: jackie.baker@nortonrosefulbright.com

                                                COLE, SCOTT & KISSANE, P.A.
                                                Counsel for Defendant Corellium, LLC
                                                Esperante Building
                                                222 Lakeview Avenue, Suite 120
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 383-9222
                                                Facsimile: (561) 683-8977
                                                E-mail: jonathan.vine@csklegal.com
                                                E-mail: justin.levine@csklegal.com
                                                E-mail: lizza.constantine@csklegal.com




                                CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that on October 28, 2019, the foregoing document was filed

 electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

 document is being served on all counsel of record identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 by some other authorized manner, or a combination thereof, so as to comply with the requirements

 of Local Rule 5.4 and other applicable rules and procedures.


  Dated: October 28, 2019                      /s/ Justin B. Levine
                                                   JUSTIN B. LEVINE
                                                    Florida Bar No.: 106463




                                               -4-
Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 5 of 6




                                          SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                              -5-
Case 9:19-cv-81160-RS Document 40 Entered on FLSD Docket 10/28/2019 Page 6 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 9:19-cv-81160-RS

 APPLE INC.,

        Plaintiff,
 v.

 CORELLIUM, LLC,

         Defendant.

  __________________________________/

         ORDER GRANTING CORELLIUM’S MOTION TO FILE ITS ANSWER,
          AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS UNDER SEAL

        THIS CAUSE is before the Court on Defendant Corellium, LLC’s (“Defendant” or

 “Corellium”) Motion to File its (unredacted) Answer, Affirmative Defenses, and Counterclaims

 Under Seal, filed on October 28, 2019 [D.E. 40] (“Motion”). The Court has carefully reviewed

 the Motion and is otherwise fully advised in the premises.

        Accordingly, it is ORDERED AND ADJUDGED that:

        1.      The Motion is hereby GRANTED; and

        2.      Corellium’s (unredacted) Answer, Affirmative Defenses, and Counterclaims shall

 remain under seal until the Court orders Corellium’s (unredacted) Answer, Affirmative Defenses,

 and Counterclaims unsealed.

        DONE AND ORDERED in Chambers at West Palm Beach, Florida this _________ day

 of ____________________, 2019.


                                                     RODNEY SMITH
                                                     UNITED STATES DISTRICT JUDGE

        Copies furnished to:
        Counsel of Record


                                               -1-
